479 F.2d 1328
178 U.S.P.Q. 577
PENN YAN BOATS, INC., Plaintiff-Appellant,v.SEA LARK BOATS, INC., et al., Defendants-Appellees.
No. 72-3027.
United States Court of Appeals,Fifth Circuit.
March 30, 1973.Rehearing Denied May 31, 1973.

Before WISDOM, GEWIN and COLEMAN, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  We adopt the opinion of the district court as the opinion of this Court. 359 F. Supp. 948.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966